DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I - a landing platform comprising a battery, a pulley or drum, a mooring line, an RC receiver, a bridle for accommodating a copter (FIGS. 1, 3-4)
Species II - a landing platform comprising a safety line for accommodating a copter (FIG. 2)
Species III - a kite adapter (delta-shaped kite) comprising a spine, a cross spar, a bridle, a cord, a tail, four openings for according four rotors of a copter, a controller and brackets (FIG. 5)
Species IV -a kite adapter (diamond-shaped kite) comprising a spine, a cross spar, a bridle, a cord, an opening for accommodating a copter, and brackets (FIGS. 6-7)
Species V - an enclosure comprising a servo, funnels, a servo mechanism, a copter, a protrusion, a turntable, and modules (FIG. 9)
Species VI - a quadcopter attached to a control mooring (FIG. 10)
Species VII - a sky mooring enclosure comprising a lid, a window and an indent (FIGS. 11, 14)
Species VIII - a sky mooring/mezzanine level enclosure comprising a lid, a window, an indent and slanted shelves as well as a system capable of configuring an elevated structure and a multicopper (FIGS. 12, 14)
Species IX - a sky mooring/mezzanine level enclosure comprising a lid, a window, an indent, and an opening (FIGS. 13, 14)
Species X - a kite and mount with a plurality of several different quadcopters (FIG. 15)
Species XI - a kite adapter with a mounted copter comprising rods (FIGS. 16-17)

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate state in the art in view of their different classification, due to their recognized divergent subject matter, and require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, species I requires a search consisting of terms such as a battery, a pulley, a drum, a mooing line, an RC receiver and a bridle and each relative to a landing platform as well as synonyms for each of these terms and classifications pertinent to landing platforms of all known devices. In another example, species III would require a search consisting of terms that includes but not limited to a kite, a kite adapter, a spine, a cross spar, a bridle, a cord, a tail, plurality of openings relative to rotors as well as controllers and brackets as well as synonyms for each of these terms including searching an array of classifications. In another example, species V would require a search terms that include but not limited an enclosure, a servo, funnels, a copter, a protrusion, a turntable and modules as well as synonyms for each of the terms and searching 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Due to the complexity of the restriction requirement, no telephone call was made for oral election.









Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.

/A.Y.S./
Examiner, Art Unit 3642


/Richard R. Green/Primary Examiner, Art Unit 3647